EXHIBIT 10.1

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (the “Agreement”) is entered into as of the 24th day of
April 2015 by and between StreamTrack, Inc., a Wyoming corporation (the
“Company”), and Lux Digital Pictures GmbH Partners, a California General
Partnership or its designees (the “Second Party”), with respect to the following
facts:

 

R E C I T A L S

 

A. The Second Party owns 1,495,313 shares of the outstanding Common Stock of
StreamTrack, Inc., a Wyoming corporation (the “Lux Common Shares”).

 

B. The Company has authorized 20,000 shares of Series C Convertible Preferred
Stock (the “Series C Preferred”), 500 of which have been issued, and has
authorized an unlimited amount of its Common Stock (“Common Shares”).

 

C. The Second Party desires to tender all of its Lux Common Shares to the
Company for redemption and cancellation in exchange (the “Exchange”) for 10,000
shares of newly issued Series C Preferred in accordance with the parameters of
Section 3(a)(9) of the Securities Act of 1933, as amended (the “Securities
Act”).

 

D. In a separate transaction, the Second Party desires to convey certain assets
(the “Assets”) to the Company in consideration for the issuance of 800
additional shares of Series C Preferred to the Second Party, in accordance with
the terms and conditions of this agreement.

 

E. The Company desires to (a) accept all of the Lux Common Shares from the
Second Party in Exchange for the issuance of 10,000 shares of Series C Preferred
to the Second Party, and (b) accept title to the Assets from the Second Party in
consideration for the issuance of 800 shares of Series C Preferred to the Second
Party.

 

F. The closings of the transactions contemplated by this Agreement (the
“Closing”) will be deemed to have occurred upon the completion of the deliveries
by each party to this Agreement (each a “Party”), as described in Section 5 of
this Agreement.

 

NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged by the parties to this Agreement, and in light
of the recitals stated above, the parties to this Agreement hereby agree as
follows:

 

1.  Exchange of Common Shares for Series C Preferred.

 

Effective on the Closing, as defined in Recital F of this Agreement, the Company
will issue (a) 10,000 shares of Series C Preferred to the Second Party in
Exchange for all 1,495,313 of the Common Shares currently owned by the Second
Party, which will be cancelled, and (b) 800 shares of Series C Preferred to the
Second Party, or its designee, in consideration for good, clear and marketable
title to the Assets, as defined in Section 3.2 of this Agreement. Each share of
Series C Preferred is potentially convertible into $150.00 of the Company’s
Common Stock. A copy of the Certificate of Designation governing the Series C
Preferred, as filed with the Wyoming Secretary of State by the Company, is
attached to this Agreement as Exhibit A.

 

 
1


--------------------------------------------------------------------------------




  

2.  Conditions to Convertibility of the Series C Preferred.

 

The Second Party agrees that the convertibility of the Series C Preferred is
conditioned upon the satisfaction of the following events:

 

 

(A)

The Closing of the Exchange.

 

 

   

(B)

Upon the execution of this Agreement by both Parties and Closing of the
Exchange, 10,000 shares of Series C Preferred Stock will be issued to the Second
Party, and upon the Closing of the Asset conveyance by the Second Party to the
Company pursuant to Section 3.2 of this Agreement, 800 additional shares of
Series C Preferred will be issued to the Second Party or its designee. Within
three (3) business days after the Closing of the Exchange, the Second Party will
make its initial conversion of the Series C Preferred subject to the terms and
conditions more fully described herein.

 

 

   

(C)

The Second Party, its designee or anyone converting the Series C Preferred must
not at any time beneficially own more than 4.99% of the total issued and
outstanding beneficially owned voting stock of the Company.

 

3.  Covenants of the Parties.

 

3.1 The Company. The Company covenants to cause its transfer agent to deliver
certificates evidencing the shares of its Common Stock issuable to the Second
Party, its designees, within three (3) business days of the submission of
conversion notices, provided that the Second Party has satisfied the conditions
precedent to the issuance of those shares of the Company’s Common Stock. The
Company shall maintain the required amount of shares of Series C Preferred and
authorized Common Stock at all times as may be required to fulfill the terms of
this Agreement. The Company shall make all necessary filings and disclosures to
remain fully compliant with the SEC, FINRA and other regulatory bodies and
exchanges so that its Common Stock shall remain tradable throughout the pendency
of this Agreement and any related agreements.

 

3.2 The Second Party. The Second Party covenants to transfer the following free
and clear brands and related assets to the Company within ten (10) days after
the Closing of the Exchange, as consideration for 800 newly issued shares of
Series C Preferred issued by the Company (collectively, the “Assets”):

 

 
2


--------------------------------------------------------------------------------




  

All of Second Party’s right, title and interest in SportsAlert.com including but
not limited to:

 

1.

The infrastructure (i.e. source code, email alert system) of
www.SportsAlert.com, a subscriber based alerts system for various sports.

 

 

2.

The registered users of www.SportsAlert.com consisting of any and all registered
information including email addresses and prior transaction history.

 

 

3.

All existing social media pages (Facebook, Twitter and blog).

 

 

4.

The various domain names registered with GODADDY.COM, LLC and others listed in
this Agreement.

 

 

5.

Any and all copyrights and applications, patents and trademarks and
applications, contracts and agreements, logos, domain names, websites (design
and software), physical and other marketing materials, artwork, internet
servers, modems, and all other right, title and interest therein not
specifically described in this Agreement.

 

 

6.

Text messaging platform and modem, and related assets.

 

All of Second Party’s right, title and interest in and to the assets of Amped
Fantasy Sports and the website developed by Envative including but not limited
to:

 

1.

The infrastructure (i.e. code, automated gaming system, rosters) of the website
developed by Envative, a daily gaming fantasy sports website for the NFL & MLB.

 

 

2.

The registered users, if any, of the website developed by Envative, consisting
of any and all registered information including email addresses and prior
transaction history.

 

 

3.

The various domain names registered with GODADDY.COM, LLC and others listed in
this Agreement.

 

 

4.

All of Amped Fantasy’s right, title and interest in any and all copyrights and
applications, patents and trademarks and applications, contracts and agreements,
logos, domain names, websites (design and software), physical and marketing
materials, internet servers, and all other right, title and interest therein not
specifically described in this Agreement.

 

 

5.

Second Party expressly reserves any and all existing ‘business to business’
applications and rights to exploit fantasy sports games/contests, but does not
exclude the Company’s right to exploit business to business opportunities. All
other Assets per this Section 3.2 of the Agreement are conveyed to the Company.

 

 
3


--------------------------------------------------------------------------------




 

List of Domains:

 

ampedfantasy.com 

ampedfantasy.net 

ampedfantasysports.com 

freesportsalert.com 

freesportsalerts.com 

scorealert.net 

scoresalert.com 

scoresalert.net 

sportsalert.biz 

sportsalert.us 

sportsalert.info 

sportsalert.tv 

sportsalert.ws 

sportsalert.net 

scoresandmore.net 

sportsalertcanada.com 

sportsalertscanada.com

scorealert.com 

scorealert.co 

sportalarme.com 

sportalerte.com 

sportsalarma.com 

sportsalarme.com 

sportsalert.co 

sportsalerte.com 

sportsaviso.com 

scorealert.mobi 

sportsalert.mobi 

sportsalert.com

 

 
4


--------------------------------------------------------------------------------




 

As additional consideration for the Initial Warrants, the Second Party will also
license the following film titles to the Company for one dollar, for the sole
purpose of allowing the Company to demonstrate its technology of each title. The
Second Party expressly reserves any and all distribution rights in and to the
film titles:

 

i. “Area 51: The Alien Interview”

 

ii. “Nightmares in Red, White and Blue” www.nightmaresinredwhiteandblue.com

 

iii. “American Grindhouse” www.americangrindhouse.net

 

iv. “Films of Fury” www.filmsoffury.com

 

v. “Money For Nothing” www.moneyfornothingmovie.com

 

vi. “Gameplay” www.gameplaymovie.com

 

vii. A project in development: H.P. Lovecraft’s “Mountains of Madness”
www.mountainsofmadnessmovie.com

 

viii. “Night of the Living Dead 3D”

 

ix. “Night of the Living Dead 3D: Reanimation”

 

3.3 Intentionally left blank.

 

3.4 Further Assurances. Each of the Parties shall use its reasonable commercial
efforts to proceed promptly with the transactions contemplated in this
Agreement, to fulfill the conditions precedent for the Closing of the Exchange,
and to execute such further documents and perform such further acts as may be
reasonably required or desirable to carry out the provisions of this Agreement
and to consummate the transactions contemplated by it, inclusive of any and all
actions necessary to confirm the tradability of the Common Stock into which the
Series C Preferred is convertible.

 

3.5 Consent of Company. The Company hereby consents to the transfer of Lux
Common Shares to the Company by the Second Party in the Exchange as contemplated
in this Agreement.

 

3.6 Transfer of Voting Rights. Upon the conversion of any Series C Preferred
into shares of the Common Stock of the Company (the “Shares”), Second Party
hereby immediately conveys all of its voting rights associated with those Shares
to the Board of Directors of the Company and waives any voting rights it may
have by virtue of those Lux Common Shares. Said transfer and relinquishment of
voting power is effective only for as long as and to the extent that Second
Party otherwise has beneficial ownership of such Shares.

 

 
5


--------------------------------------------------------------------------------




  

4.  Intentionally Left Blank.

 

5. Deliveries.

 

5.1 Items to be delivered by the Company to the Second Party or the Investor.

 

(a) Subject to Second Party’s delivery to the Company as provided in Section
5.2(a) of this Agreement, a certificate representing the 10,000 shares of Series
C Preferred being issued to the Second Party in the Exchange will be delivered
to the Second Party within three (3) business days after the execution of this
Agreement by all Parties to it.

 

(b) Subject to the Second Party’s delivery of the signed Asset Purchase
Agreement to the Company as provided in Section 5.2(b) of this Agreement, the
Company will deliver to the Second Party or its designee a certificate
evidencing 800 shares of Series C Preferred.

 

(c) Any other document reasonably requested by the Second Party that it deems
necessary for the consummation of the transactions contemplated by this
Agreement will be delivered.

 

5.2 Items to be delivered to the Company by the Second Party or the Investor.

 

(a) Subject to the Company’s delivery as provided in Section 5.1(a) of this
Agreement, a certificate evidencing the Lux Common Shares will be delivered to
the Company within three (3) business days after the execution of this Agreement
by all Parties to it, endorsed for transfer to the Company.

 

(b) Subject to the Company’s delivery to the Second Party of certificates
evidencing 800 shares of Series C Preferred as provided in Section 5.1(b) of
this Agreement, the Second Party or its designee will deliver good, clean and
marketable title to the Assets to the Company, free and clear of all liens,
encumbrances or claims.

 

(c) Any other document reasonably requested by the Company that it deems
necessary for the consummation of the transactions contemplated by this
Agreement will be delivered.

 

6. Release of Claims.

 

6.1. Release. Effective on April 24, 2015, the Second Party fully and forever
releases and discharges the Company and any of its past, present and future
affiliates, employees, officers, directors, shareholders, attorneys,
accountants, consultants, successors and predecessors (collectively, the
“Releasees”) from any and all claims, demands, obligations, losses, damages, or
causes of action of any nature relating to the Company, its business or
securities, or relating to any other claims which the Second Party may have
against the Company or any of the other Releasees, whether based in tort,
contract or any other theory of recovery, and whether for compensatory or
punitive damages, that now exist or may hereafter accrue based on actions
occurring prior to the effective date of this release.

 

 
6


--------------------------------------------------------------------------------




  

6.2 Representations Relating to Release. The Second Party agrees that the
releases in Section 6.1 of this Agreement shall not be considered admissions by
any Party of any liability or wrongdoing. The Second Party warrants that no
promise or inducement has been offered except as herein set forth. The Second
Party is of legal age and legally competent to execute this release and accept
full responsibility therefore. The Second Party declares that the terms of this
full and final release of claims have been completely read by the Second Party
and are fully understood and voluntarily accepted for the purpose of making a
full and final compromise and settlement. The Second Party hereto hereby
represents and warrants that he has not assigned any of his above referenced
released claims to any third party. The Second Party further agrees that all
rights under Section 1542 of the Civil Code of California, and any similar law
of any state or territory of the United States or other jurisdiction, are hereby
expressly waived. Said Section reads as follows:

 

"A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR."

 

______________________

 

Initial of Second Party

 

7. Survival of Representations and Warranties.

 

All representations, warranties and statements made by a Party in this Agreement
or in any document or certificate delivered pursuant hereto shall survive the
date of the Closing for the period of the applicable statute of limitations.
Each of the Parties hereto is executing and carrying out the provisions of this
Agreement in reliance upon the representations, warranties and covenants and
agreements contained in this Agreement or at the closing of the transactions
herein provided for and not upon any investigation which it might have made or
any representations, warranty, agreement, promise or information, written or
oral, made by the other Party or any other person other than as specifically set
forth herein.

 

8. Injunctive Relief.

 

8.1 Damages Inadequate

 

Each Party acknowledges that it would be impossible to measure in money the
damages to the other parties if there is a failure to comply with any covenants
or provisions of this Agreement, and agrees that in the event of any breach of
any covenant or provision, the other Parties to this Agreement will not have an
adequate remedy at law.

 

 
7


--------------------------------------------------------------------------------




  

8.2 Injunctive Relief

 

It is therefore agreed that any Party to this Agreement who is entitled to the
benefit of the covenants or provisions of this Agreement which have been
breached, in addition to any other rights or remedies which they may have, shall
be entitled to immediate injunctive relief to enforce such covenants and
provisions, and that in the event that any such action or proceeding is brought
in equity to enforce them, the defaulting or breaching Party will not urge a
defense that there is an adequate remedy at law.

 

9. Waivers.

 

If any Party shall at any time waive any rights hereunder resulting from any
breach by the other Party of any of the provisions of this Agreement, such
waiver is not to be construed as a continuing waiver of other breaches of the
same or other provisions of this Agreement. Resort to any remedies referred to
herein shall not be construed as a waiver of any other rights and remedies to
which such Party is entitled under this Agreement or otherwise.

 

10. Successors and Assigns.

 

This Agreement shall be binding upon, enforceable against and inure to the
benefit of the Parties and their respective heirs, administrators, executors,
personal representatives, successors and assigns, and nothing herein is intended
to confer any right, remedy or benefit upon any other person. This Agreement and
the Series C Preferred may be assigned by either Party with the prior written
consent of the other Party, which consent shall not be unreasonably withheld.

 

11. Entire and Sole Agreement.

 

This Agreement and any instruments and agreements to be executed pursuant to
this Agreement, set forth the entire understanding of the Parties with respect
to its subject matter, merge and supersede all prior and contemporaneous
understandings with respect to its subject matter, and may not be waived or
modified, in whole or in part, except by a writing signed by each of the
Parties. No waiver of any provision of this Agreement in any instance shall be
deemed to be a waiver of the same or any other provision in any other instance.
Failure of any Party to enforce any provision of this Agreement shall not be
construed as a waiver of its rights under such provision.

 

 
8


--------------------------------------------------------------------------------




  

12. Expenses.

 

Each Party to this Agreement will separately pay for their respective costs of
legal services, accounting, auditing, communications, and due diligence in
connection with the transactions contemplated by this Agreement.

 

13. Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of California.

 

14. Counterparts.

 

This Agreement may be executed simultaneously in any number of counterparts,
each of which counterparts shall be deemed to be an original, and such
counterparts shall constitute but one and the same instrument.

 

15. Attorneys’ Fees and Costs.

 

In the event that any Party must resort to legal action in order to enforce the
provisions of this Agreement or to defend such action, the prevailing Party
shall be entitled to receive reimbursement from the nonprevailing Party for all
reasonable attorneys’ fees and all other costs incurred in commencing or
defending such action, or in enforcing this Agreement, including but not limited
to post judgment costs.

 

16. Further Acts.

 

The Parties to this Agreement hereby agree to execute any other documents and
take any further actions which are reasonably necessary or appropriate in order
to implement the transactions contemplated by this Agreement.

 

17. Authorized Signatures.

 

Each Party to this Agreement hereby represents that the persons signing below
are duly authorized to execute this Agreement on behalf of their respective
Party.

 

 
9


--------------------------------------------------------------------------------




  

18. Severability.

 

The provisions of this Agreement are severable and in the event that one or more
of its provisions are deemed to be unenforceable or invalid for any reason, such
finding will not affect the enforceability or validity of any other provision of
this Agreement, which shall remain in full force and effect.

 

19. Dispute Resolution.

 

Any dispute under this Agreement will be resolved by the final and binding
non-appealable decision of Mark J. Richardson, Esq. as the dispute resolution
mediator. The decision of Mark J. Richardson in any such dispute shall be
legally binding on the Parties and may be filed in any court in the County of
Los Angeles, State of California, as the basis for an enforceable judgement or
order. The Parties shall each equally pay the costs and fees payable to Mr.
Richardson for such services.

 

________________________

 

Initial of Mark J. Richardson

 

20. No Legal Representation or Attorney-Client Relationship.

 

All parties to this Agreement expressly acknowledge and agree that neither
Richardson & Associates nor Mark J. Richardson is serving as legal counsel for
any Party to this Agreement or to any of its affiliates, and no attorney-client
relationship exists or is contemplated among Richardson & Associates and Mark J.
Richardson and any Party hereto, it being understood that Richardson &
Associates and Mark J. Richardson are independent contractors with respect to
this Agreement representing only themselves. Each Party to this Agreement is
urged to engage and consult with their own legal counsel to represent them.

 

 
10


--------------------------------------------------------------------------------




  

IN WITNESS WHEREOF, this Agreement has been entered into as of the date first
above written.

 

 

COMPANY: STREAMTRACK, INC., a Wyoming corporation           Date By /s/      
Michael Hill, Chief Executive Officer         SECOND PARTY:           Tom
Coleman, Managing Partner     Lux Digital Pictures GmbH Partners   Print Name  
  12021 Wilshire Blvd. #450   Street Address     Los Angeles, CA 90025   City,
State and Zip Code     510-948-4000   Telephone Number    
TJC@LUXDIGITALPICTURES.COM   Email Address

 

 
11


--------------------------------------------------------------------------------




 

 

EXHIBIT A

 

CERTIFICATE OF DESIGNATION OF SERIES C PREFERRED

 

STOCK OF STREAMTRACK, INC.

 

 

 

 

 

 

12

--------------------------------------------------------------------------------

 

 

